Title: From George Washington to John Hancock, 18 September 1777
From: Washington, George
To: Hancock, John



Sir
Reading Furnace [Pa.] 18th Sepr 1777.

Your favor of the 17th I had the honor to receive last night with Governr Livingston & Genl Dickinsons Letters. It is out of my power to do more, than I already have for checking the Enemy’s progress in Jersey, and I should hope, that will be the case as soon as the Troops ordered from pecks Kill arrive to reinforce the Militia assembling under Genl Dickinson. I observe, that All the Continental Stores, which have been removed from philadelphia were at Trenton on the 16th, according to Genl Dickinson’s Letter. That place, in the first instance, was fixed on through necessity, and conveying ’em there was better than to leave them where they were; But I am clear in Opinion, that they should not be suffered to remain there a Moment longer than can be avoided, and I would beg leave to recommend that the earliest & most vigorous measures should be adopted for removing ’em to Allen Town in North Hampton County.
From the Advices received Yesterday Evening & last Night, It appeared that the Enemy were pushing a considerable Force to the White Horse Tavern, with a view it was supposed to fall on our Right flank. This induced us, to proceed this Morning to this place, where we are cleaning Our Arms with the utmost assiduity and replacing Our Cartridges, which unfortunately were mostly spoiled by the Heavy Rain on Tuesday. By Some of Our Light Horsemen, this Moment come in, It is said, the Enemy are advancing on the Road towards Swedes Ford. As soon as possible the Troops will be put in motion, but I am doubtful Whether that can be done before to Morrow Morning for want of provisions, which has impeded Our Movements, very considerably, since we passed Schuylkill last. I have the Honor &c.

G.W.

